Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing September 29, 2010 Via Facsimile Transmission and Edgar United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549-4628 Attn: Suying Li Re: Vaughan Foods, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed March 19, 2010 Form 10-Q for the Fiscal Quarter Ended June 30, 2010 Filed August 16, 2010 File No. 001-33446 Vaughan Foods, Inc. (the Company) hereby responds to your comments regarding the Companys filings in your letter dated September 21, 2010. 1. Comment: We note that you have not included in your Form 10-K the quantitative information that you provided on page 26 of Form S-1/A filed June 6, 2007, where you quantify in a chart the volumes sold and prices of your products. Revise your filing to include this information for the periods presented in your financial statements, as we believe it is necessary for investors to understand your business. This information should also be provided in interim quarterly filings. Response: Although the Company agrees with the Commission that the quantitative information provided on page 26 of Form S-1/A filed June 6, 2007 would provide some limited assistance to investors in obtaining a deeper understanding of the business, we do not agree that this information is necessary for investors to understand the business. Disclosure of this information would expose the Companys pricing strategies to competitors and ultimately be detrimental to investors. The Company is in an extremely competitive business with very thin margins and many of its competitors  many with far greater financial resources and market share  are not publicly traded or are divisions of publicly traded companies, and do not disclose similar information to the public.
